Citation Nr: 1200358	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  05-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to an increased disability rating for migraine headaches, currently rated 50 percent disabling.

4.  Entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine currently evaluated as 60 percent disabling effective November 27, 2000.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to September 1994.

This matter arises to the Board of Veterans' Appeals (hereinafter: the Board) from a February 2002-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted an increased (20 percent) rating for a low back condition effective November 27, 2000, and denied an increased rating for migraine headaches.  Thereafter, the claims files were transferred to the St Petersburg, Florida, RO.  

This matter also arises from a January 2004-issued rating decision of the St. Petersburg RO that denied service connection for diabetes mellitus, denied service connection for a bilateral hearing loss disability, and denied an increased rating for costochondritis.  This matter also arises from a May 2007-issued rating decision that in pertinent part denied service connection for a bilateral knee condition. 

In pertinent part of a November 2007-issued rating decision, the RO granted a 60 percent rating for the low back effective November 27, 2000, and granted a 50 percent rating for migraines effective May 11, 2001.  The Veteran has continued his appeal for higher ratings. 

In April 2008, the Board denied service connection for diabetes, denied a higher rating for migraines, and denied an effective date earlier than November 27, 2000, for service connection for degenerative disc disease of the lumbar spine.  The Board then remanded the issues of service connection for a bilateral knee condition, an increased rating for costochondritis, and an increased rating for lumbar spine degenerative disc disease.

In an order dated October 15, 2009, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) set aside and remanded those portions of the Board decision that denied service connection for diabetes, denied a higher rating for migraines, and denied an effective date earlier than November 27, 2000, for service connection for degenerative disc disease of the lumbar spine.

In June 2010, the Board adjudicated a claim for an increased schedular rating for costochondritis and for an earlier effective date for a rating for lumbar spine degenerative disc disease.  The Board granted an earlier effective date for a lumbar spine rating, but denied an increased schedular rating for costochondritis.  The Board then remanded the claims for service connection for a bilateral knee condition and for diabetes mellitus, an increased disability rating for migraines, and an increased rating for lumbar spine degenerative disc disease.  

In July 2010, VA's AMC issued a rating decision that assigned the earlier effective date for a lumbar spine rating that the Board had granted in its June 2010 decision.  More recently, the Veteran has attempted to appeal the July 2010 AMC decision by submitting a new notice of disagreement (hereinafter: NOD), disagreeing with the denial of an increased schedular rating for costochondritis denied by the Board and disagreeing with the earlier effective date granted by the Board.  Recently received information reflects that the Veteran has appealed the Board's June 2010 decision to the Court.  Therefore, because those issues (earlier effective date for a lumbar spine rating and increased schedular rating for costochondritis) remain under the Court's jurisdiction, the Board cannot address them further in this decision. 

Please note: entitlement to an extra-schedular rating will be discussed in the REMAND portion of the decision.  

In March 2011, the Veteran requested a hearing before a Veteran's law judge.  In August 2011, he withdrew that request.

The claims files reflects that the Veteran was formerly represented by The American Legion National Service Organization.  In June 2010, the Veteran revoked that representation.  In a March 2011 letter to VA, the Veteran requested that the "DAV" represent him.  In May 2011, the Board sent a letter and a VA Form 21-22, Appointment Of Veterans Service Organization As Claimant's Representative, to the Veteran.  In the letter, the Board requested that the Veteran fill-out and return the VA Form 21-22, if he desired to appoint the DAV as his representative.  In the letter, the Board informed the Veteran that if no response was received within 30 days, the Board would assume that the Veteran did not desire any representation.  The Board received no response from the Veteran.  The Veteran is therefore unrepresented in this appeal.  

Entitlement to a higher schedular rating for migraines and entitlement to an extra-schedular rating (based on all service-connected disabilities) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran. 

2.  Credible evidence of an in-service knee injury has not been presented.  

3.  Competent, credible medical evidence dissociates any current bilateral knee condition from active military service.  

4.  Degenerative arthritis of the knees was not manifested to a degree of 10 percent or more within one year of separation from active military service.  

5.  Competent, credible medical evidence establishes that diabetes arose in 2001.  

6.  Diabetes was not manifested to a degree of 10 percent or more within one year of separation from active military service.  

7.  Throughout the appeal period, lumbar spine degenerative disc disease has been manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.


CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in active military service, nor may degenerative arthritis of the knees be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Diabetes was not incurred in active military service, nor may diabetes be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for a schedular rating greater than 60 percent lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003); § 4.71a, Diagnostic Code 5243 (2011); § 4.124, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has complied with all remand orders with respect to the issues adjudicated below.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, notice was provided in January 2004, August 2005, April 2006, April 2007, and June 2010.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the earlier-issued notice letters did not address either the rating criteria or effective date provisions that are pertinent to the claim for service connection for a bilateral knee condition, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

With respect to other claims on appeal, VA's duty to notify was not satisfied prior to the initial unfavorable decision on these claims.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the initial decision by way of letters sent to the claimant in April 2006 and later.  The letters informed the claimant of what evidence was required to substantiate the claims and of the claimant's and VA's respective duties for obtaining evidence.  Although the notice letters were not sent before the initial decision, this timing error is not unfairly prejudicial to the claimant because the actions taken by VA after providing notice cured the timing error.  The claimant has been afforded opportunity to participate in his claims and has been allowed time to respond to a recent supplemental statement of the case.  For these reasons, it is not unfairly prejudicial to the claimant for the Board to adjudicate the claims.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA out-patient treatment reports.  Two hearings were provided.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis or diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Bilateral Knee Condition 

The Veteran's Service Treatment Reports (STRs) do not reflect a relevant complaint or treatment.  A June 1982 enlistment examination report notes a scar over the right knee, but otherwise normal lower extremities.  November 1986, January 1989, and June 1992 re-enlistment examination reports are negative for any relevant complaint or abnormality.  A September 1994 separation examination report is also negative for a knee-related complaint.  On a September 1994-dated medical history questionnaire, the Veteran checked "no" to history of trick or locked knee, bone joint or other deformity, or arthritis, rheumatism, or bursitis.  

The Veteran underwent a VA general medical compensation examination in November 1994, but did not mention a knee disorder.  An August 1998 VA out-patient treatment report notes knee pain and crepitus and treatment with capsaicin cream.  A February 1999 VA out-patient treatment report notes right knee pain.  

A March 2006 Social Security Administration (SSA) examination report does not mention a knee disorder.  The examiner recorded full knee range of motion.  

In April 2007, the Veteran requested service connection for his knees.  He reported that he had injured the knees in active service and that he was treated during active service for bilateral knee injuries.  In May 2007, he again reported that during active service he complained of knee problems.  

In February 2008, the Veteran testified before the undersigned Veteran's law judge that he received knee braces during active service and was treated on a monthly basis for a period.  He attributed knee injuries to duty aboard ship, that is, his knee condition developed due to wear and tear aboard ship.  He testified that he sought knee treatment about a month after leaving the service and that he was given a cream for his back and knees.  He testified that he currently received VA treatment for his knees.  He testified that he cannot recall what the in-service diagnosis was, but he received VA treatment for his knees as recently as last month.  

In April 2008, the Board remanded the claim to obtain SSA records and up-to-date VA treatment records.  In February 2010, the AMC received the SSA records, which are not relevant to the knees.  VA out-patient treatment reports do not mention the knees.

In June 2010, the Board remanded the case for an examination of the knees.  

In December 2010, VA examined the Veteran.  A VA physician offered a diagnosis of degenerative arthritis of the knees.  The physician dissociated this from active military service on the basis that there was no evidence of a relevant knee complaint until several years after active military service.  The physician concluded that, more likely than not, if the knees had been diseased during active military service, then the Veteran would have reported it.  No physician has controverted this opinion.  

While the Veteran has testified that he reported his knee problems during active service and, although the physician found no evidence of a relevant complaint during active service, the physician has correctly observed that during a separation examination, the Veteran denied any history of a knee problem during active service.  Thus, the December 2010 VA medical opinion is based on reasonably accurate facts.  

The December 2010 medical opinion is persuasive, because it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).   

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence and testimony of record is competent with respect to observance of symptoms readily observable (see 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007)); however, it lacks credibility, because although the Veteran testified that bilateral knee problems arose during active military service, during his separation examination, he denied any history of a knee problem.    

While the Veteran's knees, no doubt, endured rigorous duty during active service aboard ship, no relevant knee disorder arose during active military service.  The recent VA examiner clearly ruled-out any in-service etiology.  Moreover, there is no evidence that degenerative arthritis of the knees manifested itself to a degree of at least 10 percent within a year of discharge, nor has the Veteran so alleged.  The Veteran has been employed as a truck driver since active military service.  This occupation tends to wear-down the knees over time, although the VA examiner did not address any possible intercurrent cause.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a bilateral knee condition must be denied.

Diabetes

Although the STRs do not reflect diabetes mellitus and VA clinical records show the earliest onset of diabetes mellitus in July 2001, the Veteran believes that relevant symptoms arose during active service.  In November 2005, he testified before an RO hearing officer that he believed that the first diagnosis of diabetes was offered in July 2001.  He competently testified before the undersigned Veterans Law Judge in February 2008 as to suspicious symptoms observed during active service. 

In December 2010, a VA physician reviewed the pertinent medical history, examined the Veteran, and then determined that it is unlikely that diabetes mellitus arose during active service.  The physician felt that the likely date of onset of diabetes mellitus was in June 2001.  This estimate is based on the Veteran's own reported date of onset of polyuria and polydypsia symptoms.  No medical professional has controverted this opinion. 

The December 2010 medical opinion is persuasive, because it is based on accurate facts and supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  The lay evidence and testimony, while credible, lacks competence with respect to the date of onset of diabetes mellitus.  The Veteran's opinion lacks competence because the later-dated medical opinion does not agree with the Veteran's estimated date of onset of diabetes.  38 C.F.R. § 3.159; Jandreau, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for diabetes must be denied.

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. August 4, 2011).  

If a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The lumbar spine has been rated 60 percent disabling for the entire appeal period under Diagnostic Code 5010-5293.  Under the rating criteria for intervertebral disc syndrome in effect prior to September 23, 2002, a 10 percent evaluation is assigned for mild intervertebral disc syndrome.  A 20 percent rating is assigned for moderate intervertebral disc syndrome, defined as "recurring attacks."  A 40 percent rating is warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).  60 percent is the maximum rating offered under Diagnostic Code 5293.  

Because 60 percent is the maximum rating offered for intervertebral disc syndrome, further analysis under Diagnostic Code 5293 is unnecessary; however, the Board should discuss whether a rating or combination of ratings greater than 60 percent is available for the lumbar spine disability under other diagnostic codes.  

The ratings that could potentially exceed 60 percent include (under the former rating criteria) a combination of ratings consisting of a single rating for limitation of motion of the lumbar spine under Diagnostic Code 5292, combined with ratings for neurologic involvement compatible with sciatica of each lower extremity.  For instance, if severe limitation of motion of the thoracolumbar spine is shown, a 40 percent rating is warranted under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Then, if sciatica is also shown, separate neurologic ratings are warranted for each lower extremity under an appropriate code, such as Diagnostic Code 8520.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011).  If sciatica is bilateral, then the bilateral factor, set forth at § 4.26, must also be considered.   See 38 C.F.R. § 4.26.  It is obvious from the above rating provisions that various combinations of ratings would exceed the value of a single 60 percent rating.  The next question is whether the symptoms in this case warrant a combination of ratings that exceed the 60 percent already assigned under Diagnostic Code 5293.  

In May 2001, the Veteran requested an increased rating for his back disability.

A June 2001 VA referral (QTC) compensation examination report reflects that constipation is a side-effect of the service-connected spinal injury.  There was pain, fatigue, reduced endurance, stiffness, and flare-ups of symptoms.  The Veteran had worked as a fork-lift driver for the recent 7 years.  Range of motion of motion of the thoracolumbar spine was to 60 degrees of flexion with pain, to 20 degrees of extension with pain, to 30 degrees of lateral bending in each direction with pain, and to 20 degrees of rotation in each direction with pain.  X-rays showed spina bifida occulta of L5.  

A March 2005 VA orthopedic compensation examination report reflects that the Veteran's spine exhibited 60 degrees of flexion, 10 degrees of extension, 10 degrees of lateral bending in each direction, and 20 degrees of rotation in each direction.  The diagnosis was lumbar degenerative disc disease.  There was no radiculopathy, except for diminished deep tendon reflexes in the knees and ankles.

In November 2005, the Veteran testified before an RO hearing officer that low back pains radiated to his legs.  He testified that he drives a ready-mix cement truck.

A July 2007 VA orthopedic compensation examination report mentions that since the previous compensation examination, the thoracolumbar spine had worsened.  The Veteran reported nocturia, up to four times per night.  Also reported was erectile dysfunction; however, the examiner related this to diabetes.  Moderate, constant lower back pains were reported; however, radiating pains were denied.  Muscle spasm, stiffness, and weakness, with daily flare-ups, were also found.  There had been no incapacitating episode of intervertebral disc syndrome.  There was 40 degrees of flexion with pain, 10 degrees of extension with pain, 30 degrees of right lateral bending with pain, 20 degrees of left lateral bending with pain, 20 degrees of right rotation with pain, and, 10 degrees of left rotation with pain.  Repetition further decreased range of motion by 10 degrees in left lateral bending and rotation in either direction.  The diagnoses were lumbar spine degenerative disc disease and chronic lumbosacral strain.  The disability had a significant effect on the Veteran's usual occupation.

In February 2008, the Veteran testified before the undersigned Veterans Law Judge that his thoracolumbar spine should be rated 100 percent.  He recalled that his doctor said that his spine was worsening.  He testified that his spine was so stiff that sometimes he could not get out of bed.  He testified that he missed considerable work because of his back.  He testified that the left leg felt numb and that he experienced flare-ups of back pains.  He testified that he felt totally incapacitated two to three times per year.

SSA records received in February 2010 reflect that the Veteran did not receive disability benefits.  

A December 2010 VA diabetes compensation examination report mentions that sensations were normal in both lower extremities.

The medical and lay evidence discussed above reflect that the thoracolumbar spine has been manifested during the appeal period by severe limitation of motion and mild incomplete paralysis due to sciatica.  Severe limitation of motion could warrant a 40 percent rating under Diagnostic Code 5292.  Mild incomplete paralysis could warrant a schedular rating of 10 percent for each lower extremity.  Combining a 40 percent rating with two 10 percent ratings and adding the bilateral factor results in a combined rating of 53 percent, which must be rounded down to 50 percent.  This method, therefore, does not result in a rating higher than the 60 percent rating already assigned.

Another method by which a rating greater than 60 percent can be achieved is by using the revised rating schedule that became effective in September 2003.  The revised rating schedule offers a 100 percent rating where unfavorable ankylosis of the entire spine is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  Because unfavorable ankylosis of the entire spine is not shown, a 100 percent rating need not be considered.  

Also offered under the code is a 50 percent rating for unfavorable ankylosis of the thoracolumbar spine; however, unfavorable ankylosis of the thoracolumbar spine is not shown.  Thus, the revised rating schedule does not offer an advantageous rating.  The revised schedule offers no other rating that is greater than 60 percent.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a schedular disability rating greater than 60 percent for lumbar spine degenerative disc disease must be denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  An extra-schedular rating is further addressed in the REMAND portion of the decision.  


ORDER

Service connection for a bilateral knee condition is denied.

Service connection for diabetes is denied.

An increased rating for degenerative disc disease of the lumbar spine is denied.


REMAND

Throughout the appeal period, migraines have enjoyed the maximum (50 percent) schedular rating offered under Diagnostic Code 8100.  While a greater schedular rating is not available, the Veteran has appealed for an extra-schedular rating on the basis that he cannot care for himself during migraines, that he was fired from his job because of migraines, and that he is useless during migraines (see Brief of the Appellee, p 12 (located in claims file, Vol 3)).  

As noted by the Court in its October 2009 memorandum decision, an extra-schedular rating claim is a component of a claim for an increased rating.  See also Rice, supra.  Moreover, an extra-schedular claim appears to be similar to a TDIU claim in that the combined impact of all service-connected disabilities must be considered.  The Court stressed that when adjudicating an extra-schedular rating claim, the adjudicator must consider all service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 116 (2008) (interpreted and affirmed by the Federal Circuit in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009).  The Court stated that the Board must evaluate whether "the rating schedule is inadequate to evaluate a claimant's disability picture."  Thun, 22 Vet. App. at 116 (emphasis added).  The "disability picture" includes all of the service-connected disabilities.  38 C.F.R. § 3.321(b) (1) (goal of extraschedular consideration is to arrive at "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities" (emphasis added)).

In its prior, June 2010, remand, the Board found that the Federal Circuit's criteria for extra-schedular referral had been met.  Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009).  The Board also discussed why this extra-schedular rating claim must be considered by the appropriate officials at VA's Central Office.  Floyd v Brown, 9 Vet. App. 88, 95 (1996) and VAOPGCPREC 9-96.  The Board then remanded the case to the AMC with specific instructions to submit the extra-schedular rating claim to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  

Regardless of the Board's June 2010 remand instruction, a December 2010 SSOC reflects that the AMC did not forward the case to VA's Under Secretary for Benefits, or the Director, Compensation and Pension Service, for consideration in accordance with 38 C.F.R. § 3.321 (b).  The recent SSOC states that the AMC has deem the extra-schedular rating claim moot, purportedly because the Veteran has been rated permanently and totally disabled.  Contrary to the AMC's pronouncement, the Board is not aware of any statute, regulation, or other authority that limits a claimant to a total rating, or an extra-schedular rating, but not both.  Perhaps it would be helpful to point out that total ratings for unemployability are awarded under 38 C.F.R. § 4.16 (a).  In contrast, extra-schedular ratings are awarded for those circumstances described at § 3.321 (b).  Extra-schedular ratings assigned under § 3.321 (b) do not require a showing of unemployability, nor is an extra-schedular rating rendered moot by the assignment of a TDIU rating.  Therefore, an extra-schedular rating claim has not been mooted by the assignment of TDIU.  

Because the AMC did not forward the claim to the appropriate authority, the AMC has failed to comply with the June 2010 remand instruction.  The Court held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should submit the extra-schedular claim due to all service-connected disabilities to VA's Under Secretary for Benefits, or, to the Director, Compensation and Pension Service, for consideration in accordance with 38 C.F.R. § 3.321 (b).  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the extra-schedular rating claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that if an examination is scheduled, then failure to report for that examination, without good cause, could have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


